Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record are Peters et al. (US 20140339203), Peters et al. (US 2010/0326963), Albrecht et al. (US 2015/0021379) and Albrecht et al. (US 2015/0021815). The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claims 1 and 8, the first ductility is greater than the second ductility and the second hardness is greater than the first hardness.

Examiner’s Comment
 	(1) Peters et al. (203) shows that a system having a power source (40), a drive roll system (50) and a controller (27) that can control AC waveform for heating (para.0055), and a first set of electrodes and a second set of electrodes (abstract and fig.1. The three electrode on the left can be used to form exterior portion of attachment structure and another three electrode on the right can be used to form interior portion of the attachment structure). However, Peters et al. is silent regarding the above claim limitation. In addition, design choice would not be applicable in this case because applicant has motivation with respect to the above claim limitation (para.0023 of instant publication application, i.e., the use of multiple metallic materials in the manufacturing of 
 	Peters et al. (963) shows that a system having a power source (40), a drive roll system (50) and a controller (27) that can control AC waveform for heating (para.0028), and a plurality of electrodes (fig.1 and abstract). However, Peters et al. is silent regarding the above claim limitation.
 	Albrecht (‘379) shows that an additive manufacturing system having a power source (34), a feeder (24), a controller (30), a plurality of electrodes or wires (32) and composition of an electrode (para.0020). However, Albrecht is silent regarding a group of electrodes having different composition than the other group of electrodes.
 	(2) The terminal disclaimer filed on 08/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of App.16/025,020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 	(3) 112 (f) interpretation is maintained. 



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761